Title: To George Washington from Major General Nathanael Greene, 28 May 1780
From: Greene, Nathanael
To: Washington, George



Sir
Morristown. 28th May 1780

I herewith send your Excellency the Estimates which Colonel Hamilton requested me to furnish yesterday.
The want of full information upon several points, from the deranged state of the Quarter Master’s department for some time past, prevents my being as exact as I could wish; but I believe the Estimates are sufficient to ground the applications upon for all such articles as the states are to furnish, or will agree to furnish. I am with great respect Your Excellency’s Most obedient Humble Servant

Nath. Greene Q.M.G.

